WR-83,072-01
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 4/22/2015 11:04:50 AM
                                                                              Accepted 4/22/2015 1:09:39 PM
                                                                                              ABEL ACOSTA
                                    IN THE                                                            CLERK
                          COURT OF CRIMINAL APPEALS
                                  OF TEXAS                                     RECEIVED
                                                                        COURT OF CRIMINAL APPEALS
                                                                               4/22/2015
EX PARTE                                       §                          ABEL ACOSTA, CLERK
                                               §          WRIT NO. WR-83,072-01
JORGE GUTIERREZ                                §

           APPLICANT’S MOTION TO STAY THE PROCEEDINGS
            UNTIL THE COURT RECEIVES HIS OBJECTIONS TO
           THE FINDINGS OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Jorge Gutierrez files Applicant’s Motion To Stay The Proceedings Until The

Court Receives His Objections To The Findings Of Fact And Conclusions Of Law

and would show as follows:

                                              I.

       The district clerk transmitted the habeas record to this Court on March 26,

2015. The trial court signed an order adopting the State’s proposed findings of fact

and conclusions of law on April 9. 1 The district clerk mailed a copy of the order to

habeas counsel on April 16, and he received it on April 18.                   He will send

objections to the district clerk on April 22. Thus, he requests that this Court stay


       1
         The State filed an answer and proposed findings of fact and conclusions of law on
March 25 but did not serve copies on counsel. Indeed, he would not have received the
documents had he not called the Travis County District Attorney’s Office on April 3 and asked
about the case. He did not know that the State filed these documents until that day and did not
know until April 18 that the trial court had signed an order on April 9 adopting the State’s
proposed findings and conclusions. This case demonstrates why this Court needs to adopt
standard rules for habeas proceedings that apply throughout the state. Otherwise, it is “two
against one” in the trial court in virtually every habeas case.
the proceedings until it receives his objections from the district clerk.


                                                      Respectfully submitted,

                                                      /s/ Randy Schaffer
                                                      Randy Schaffer
                                                      State Bar No. 17724500

                                                      1301 McKinney, Suite 3100
                                                      Houston, Texas 77010
                                                      (713) 951-9555
                                                      (713) 951-9854 (facsimile)
                                                      noguilt@swbell.net

                                                      Attorney for Applicant
                                                      JORGE GUTIERREZ


                          CERTIFICATE OF SERVICE

      I served a copy of this document on Lisa Stewart, assistant district attorney for

Travis County, P.O. Box 1748, Austin, Texas 78767, by United States mail, postage

prepaid, on April 22, 2015.

                                                      /s/ Randy Schaffer
                                                      Randy Schaffer




                                           2